Case 1:11-cv-00691-LAK-RWL Document 2091-83 Filed 10/02/18 Page 1 of 4




    EXHIBIT 83
 Case 1:11-cv-00691-LAK-RWL Document 2091-83 Filed 10/02/18 Page 2 of 4




                                                Court File No. CV-12-9808-00CL
                            ONTARIO
                   SUPERIOR COURT OF JUSTICE
                       COMMERCIAL LIST

THE HONOURABLE                     )FRIDAY,THE 26TH DAY OF

JUSTICE HAINEY                     )MAY,2017

BETWEEN:

     DANIEL CARLOS LUSITANDE YAIGUAJE,BENANCIO FREDY CHIMBO
   GREFA, MIGUEL MARIO PAYAGUAJE PAYAGUAJE,TEODORO GONZALO
      PIAGUAJE PAYAGUAJE,SIMON LUSITANDE YAIGUAJE,ARMANDO
         WILMER PIAGUAJE PAYAGUAJE,ANGEL JUSTINO PIAGUAJE
    LUCITANTE,JAVIER PIAGUAJE PAYAGUAJE,FERMIN PIAGUAJE,LUIS
        AGUSTIN PAYAGUAJE PIAGUAJE,EMILIO MARTIN LUSITANDE
       YAIGUAJE,REINALDO LUSITANDE YAIGUAJE, MARIA VICTORIA
  AGUINDA SALAZAR,CARLOS GREFA HUATATOCA,CATALINA ANTONIA
    AGUINDA SALAZAR,LIDIA ALEXANDRIA AGUINDA AGUINDA, CLIDE
       RAMIRO AGUINDA AGUINDA,LUIS ARMANDO CHIMBO YUMBO,
       BEATRIZ MERCEDES GREFA TANGUILA,LUCIO ENRIQUE GREFA
  TANGUILA,PATRICIO WILSON AGUINDA AGUINDA,PATRICIO ALBERTO
      CHIMBO YUMBO,SEGUNDO ANGEL AMANTA MILAN,FRANCISCO
    MATIAS ALVARADO YUMBO,OLGA GLORIA GREFA CERDA,NARCISA
     AIDA TANGUILA NARVAEZ,BERTHA ANTONIA YUMBO TANGUILA,
   GLORIA LUCRECIA TANGUILA GREFA,FRANCISCO VICTOR TANGUILA
    GREFA,ROSA TERESA CHIMBO TANGUILA,MARIA CLELIA REASCOS
     REVELO,HELEODORO PATARON GUARACA,CELIA IRENE VIVEROS
        CUSANGUA,LORENZO JOSE ALVARADO YUMBO,FRANCISCO
      ALVARADO YUMBO,JOSE GABRIEL REVELO LLORE,LUISA DELIA
        TANGUILA NARVAEZ,JOSE MIGUEL IPIALES CHICAIZA,HUGO
     GERARDO CAMACHO NARANJO,MARIA MAGDALENA RODRIGUEZ
       BARCENES,ELIAS ROBERTO PIYAHUAJE PAYAHUAJE,LOURDES
    BEATRIZ CHIMBO TANGUILA, OCTAVIO ISMAEL CORDOVA HUANCA,
      MARIA HORTENCIA VIVEROS CUSANGUA,GUILLERMO VINCENTE
  PAYAGUAJE LUSITANTE,ALFREDO DONALDO PAYAGUAJE PAYAGUAJE
             and DELFIN LEONIDAS PAYAGUAJE PAYAGUAJE
                                                            Plaintiffs
                               - and -

        CHEVRON CORPORATION, CHEVRON CANADA LIMITED and
               CHEVRON CANADA FINANCE LIMITED
                                                                   Defendants

                            COSTS ORDER
     Case 1:11-cv-00691-LAK-RWL Document 2091-83 Filed 10/02/18 Page 3 of 4

                                                -2-


        MOTIONS by the Defendants Chevron Canada Limited, Chevron Corporation, and the

Plaintiffs for summary judgment (the "Summary Judgment Motions") were heard on September

12 and 13, 2016 at the court house, 330 University Avenue, and determined by Judgment and

Order dated January 20, 2017, which ordered in paragraph 4 that the issue of costs would be

addressed in a separate order.


        A MOTION brought by the Plaintiffs under Rule 21.01(1)(b) to strike all the defences

pleaded by Chevron Corporation in its Statement of Defence dated October 2, 2015 (the "Strike

Motion") was heard on September 14 and 15, 2016 at the court house, 330 University Avenue,

and determined by Order dated January 20, 2017, which ordered in paragraph 3 that the issue of

costs would be addressed in a separate order.


        ON READING the written costs submissions of the parties, and for reasons released this

day:


1.      THIS COURT ORDERS that the Plaintiffs shall pay to Chevron Canada Limited costs

        in the amount of $533,001.81, inclusive of tax and disbursements, in respect of the

        Summary Judgment Motions, by June 26, 2017.


2.      THIS COURT ORDERS that the Plaintiffs shall pay to Chevron Corporation costs in

        the amount of $313,283.00, inclusive of tax and disbursements, in respect of the

        Summary Judgment Motions and the Strike Motion, by June 26, 2017.



                                                               CM CHIBA, Registrar
                                                               Superior Court of Justice
THIS ORDER BEARS INTEREST at the rate of 2 percent per year commencing on June 26,
             ENTERED AT / INSCRIT A TORONTO                IN UNIVERSITY AVE. 230 AVE. UNIVERSITY
2017.        ON/ BOOK NO:                                  7TH FLOOR          7E ETAGE
             LE / DANS LE REGISTRE NO:                     TORONTO, ONTARIO TORONTO, ONTARIO
                                                               1R7                 1R7
                       JUN 0 2 2017

              PER / PAR:
               Case 1:11-cv-00691-LAK-RWL Document 2091-83 Filed 10/02/18 Page 4 of 4

DANIEL CARLOS LUSITANDE - and - CHEVRON CORPORATION et al.                      Court File No. CV-12-9808-00CL
           YAIGUAJE et al.
                 Plaintiffs     Defendants


                                                                              ONTARIO
                                                                     SUPERIOR COURT OF JUSTICE
                                                                         COMMERCIAL LIST

                                                                      Proceeding commenced at Toronto




                                                                               COSTS ORDER




                                                         Goodmans LLP
                                                         Barristers & Solicitors
                                                         Bay Adelaide Centre
                                                         333 Bay Street, Suite 3400
                                                         Toronto, ON M5H 2S7

                                                         Benjamin Zarnett LSUC#: 17247M
                                                         bzarnett@goodmans.ca
                                                         Suzy Kauffman LSUC#:41703D
                                                         skauffman@goodmans.ca
                                                         Peter Kolla LSUC#:54608K
                                                         pkolla@goodmans.ca
                                                         Tel: 416.979.2211
                                                         Fax: 416.979.1234

                                                         Lawyers for the Defendant, Chevron Canada Limited


6699359
